Mr. Justice Duell
delivered the opinion of the Court:
The parties are in accord in stating that the intent of the testator is the first and great rule in the interpretation of wills. All courts have for years recognized this rule, and this court since its inception has followed it. Smith v. Bell, 6 Pet. 68, 8 L. ed. 322; Adams v. Cowen, 177 U. S. 471, 44 L. ed. 851, 20 Sup. Ct. Rep. 668; Earnshaw v. Daly, 1 App. D. C. 218; De Vaughn v. De Vaughn, 3 App. D. C. 53; Holcomb v. Wright, 5 App. D. C. 83. Particularly applicable to the case at bar is the statement of the Supreme Court in Blake v. Hawkins, 98 U. S. 315-324, 25 L. ed. 139-141, quoted by counsel for the appellant, that—
“It is a common remark that, when interpreting a will, the attending circumstances of the testator, such as the condition of his family, and the amount and character of his property, *520may and ought to be taken into consideration. The interpreter may place himself in the position occupied by the testator when he made the will, and from that standpoint discover what was intended.”
Let us, then, put ourselves as nearly as possible in the position of the testator at the time of the execution of the will, and review the facts and surrounding circumstances, and little trouble will be found in fairly and correctly construing his will. In the fall o.f 1858 the testator was the owner of valuable real estate situated in the capital city of a rapidly growing country. His family consisted of his wife and four daughters, three of whom were unmarried, and the fourth then living with her second husband and being the mother of two female children. Naturally it was his desire to provide for his wife, his daughters, and such children as they had or might have. Such is the desire of every right-minded man bearing the relation to others of husband, father, and grandfather. There is no reason for inferring that any but the most loving relations existed between him and the various members of the family, for he refers to all whom he specifically names in the ordinary terms of endearment. His property consisted largely of real estate situated in a section of the city which required no more than ordinary foresight to see would naturally increase in value as the city grew, as the capital city of a great and growing nation necessarily must. The growth and consequent increase in value might be slow, but it was sure. Furthermore, all those living to whom he owed a natural duty were females. Oné was married, and for her husband it is easily spelled out that he did not wish him to have any control over the property. The other three daughters might marry, and of their possible husbands he could know nothing. Such were “the condition of his family and the amount and character of his property.” What would be the natural disposition of his property ? What would any well-minded man' do with real estate so situated, with a living wife and descendants, all of the female sex, three of his daughters unmarried, and the daughters of the married daughter infants ? Certainly he would desire to provide for his wife an ample support and leave *521her as the head of the family, to whom the children would look for their support, the grandchildren, such as there were or might be, in turn looking to their mothers for their support. Seeing the probable enhancement of value of the real estate, and in order to prevent a dissipation of the property, and to make a provision for the support of all, with homes in the city and country, he would tie up the real property so that all of these objects might be secured. He would, in carrying out these objects, provide that the husband of the married daughter, and the possible husbands of the unmarried ones, should have no control over or rights in any of his property. He would vest a life interest in the income of his property for his wife and daughters, with a remainder over to any grandchildren, so that the real property might go intact to them, and not by wills made by any of his daughters pass into alien hands.
It is the contention of the appellees that such was the intention of their grandfather, and that the will clearly sets forth such intention. The court below substantially so found, and it becomes our duty to determine whether, in our opinion, such contention and decision are correct.
In considering the questions involved, we must, as we said in De Vaughn v. De Vaughn 3 App. D. C. 53, “read the whole will together, and give to each term employed its full and natural meaning; and no words of the testator should be rejected oi refused their sensible meaning in the place where employed, unless it be required to make sense for the context of the will.”
Turning now to the will, it is plain, as is admitted by all the parties, that the real estate passed in trust to the daughter Susan, who was to pay the net income to the testator’s widow Catherine, who had the undisputed right to dispose of it as she saw fit; that at her death, which occurred in Hay, 1876, the income was to be paid, share and share alike, to the surviving daughters. Louisa having died the previous January, unmarried and without children, the net income would be divided in three parts, and this would continue until the death of another daughter. Such event occurred December 31, 1900, when Susan, also without children and unmarried, died. From that time on *522the net income would be divided in two parts, one going to Mrs. Catherine E. Owen and the other to the appellant. May 14, 1901, Catherine E. Owen died, leaving her surviving three daughters, who took their mother’s share, which at that time was one half of the net income. It seems to us that it could not have been the intent of the testator that, after the condition had arisen under which one daughter was clearly entitled to one half of the net income, upon her death her surviving children should not take her entire interest. It was not the testator’s intention, as we gather it from the will, that upon the happening of that event, one half of the net income received by the deceased daughter should revert to her surviving sister and only the other half (or one fourth of the entire net income) go to her surviving children.^ We think it requires a strained construction to be placed upon the words of the will to force any such conclusion. The clause, “And if any of my said daughters shall die without having been married, her share shall pass to her or their surviving sisters or sister for life equally; and upon her or their death the same shall vest in her or their child or children in the same manner, and for the same estate, and pass on her or then-death as her or their original shares or share,” is unambiguous and can but mean one thing. That is, that when Louisa died, without issue, her interest passed to Susan, Ann, and Catherine; that when Susan died, without issue, her interest passed to Ann and Catherine; and that when Catherine died, leaving,surviving children, her then interest, which was a one-half interest, passed to such children. To hold otherwise would defeat the intent of the testator as indicated by clear and apt words.
The plea of counsel for the appellant that the testator intended to give to the child or children of any married daughter the original share of such daughter had all the daughters survived the widow, and not the share that such married daughter was enjoying at the time of her death, is one that fails to impress us as being founded on anything but a technical nicety. The intent of the testator .is to be gathered from a fair and reasonable interpretation of the language of the will. Thus, considering the terms employed, they mean that the entire in*523terest of every nature that was vested in Catherine Owen at the time of her death passed to her daughters. It is only when an attempt is made to give a technical meaning to the word “their,” as used in the phrase “their death,” in the clause preceding the one we have quoted, that any difficulty of construction can arise. It is giving it a too technical meaning to construe it, when taken in connection with the following clause of the will, to mean that it refers to the death of all rather than to the death of each respectively. The testator was dealing with a known condition, and not with a theory. He was employing ordinary words with their natural import, and not expecting that one word here and another there would be picked out and used to destroy his intention, as evidenced by taking the will as a whole. It is only when ultra refinement of expression is insisted upon that any ambiguity arises, and it naturally follows that when the construction of the will is approached from that standpoint that a half dozen interpretations can be placed upon it, as insisted by counsel for the appellant. We see no need, in construing this will, to wander afield and become lost in a maze. Nor does it seem necessary for us to cite authorities or distinguish between conflicting, or seemingly conflicting, decisions in order to arrive at a correct decision. Approached from a common-sense standpoint, the intent of the testator is clear and is as found by the court below.
Equally clear is it, in our opinion, that there is at the present time a trust estate, and that under the will it was the duty of the court below to appoint a trustee to take the place of Susan, the will expressly providing for such appointment when it directs : “And if my said daughter shall die, * * I direct that a trustee shall be appointed by the circuit court so that the trusts hereby created shall be at all times preserved and carried into effect.”
The assigned grounds of error are not well founded. It follows that the court below having made no error in its decree, it should be affirmed, with costs, and it is so ordered. Affirmed.
An appeal to the Supreme Court of the United States was allowed May 9, 1905.